Matter of Johnson v Eckert (2021 NY Slip Op 06315)





Matter of Johnson v Eckert


2021 NY Slip Op 06315


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND BANNISTER, JJ. (Filed Nov. 12, 2021.) 


MOTION NO. (640/21) TP 20-01618.

[*1]IN THE MATTER OF LEROY JOHNSON, PETITIONER, 
vSTEWART T. ECKERT, SUPERINTENDENT, WENDE CORRECTIONAL FACILITY, RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument denied.